Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al. (US Application 2011/0291656, hereinafter Bliss) in view of Trans et al. (US Application 2003/0016770, hereinafter Trans).
Regarding claims 1, 7,13,18, Bliss discloses an Ethernet physical layer (PHY) transceiver, (Figs. 1-7) comprising:
 a transmitter (200, 260) configured to precode a first data stream by summing two or more mutually-delayed replicas of the first data stream, and to transmit ([0039], [0041], [0047]- [0053], which recites process precoded data as claimed by the instant application); and 
a receiver (300), configured to receive a second data stream from the peer Ethernet PHY transceiver over the full-duplex wired channel, and to decode the received second data stream while the transmitter concurrently is transmitting the precoded first data stream ([0039], [0041], [0047]- [0053], which recites received precoded data as claimed by the instant application). 
	Bliss does not explicitly disclose the precoded first data stream over a full-duplex wired channel to a peer Ethernet PHY transceiver.
(Fig. 10, [0206], [0312]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Trans with the teaching of Bliss by using the above features such as the precoded first data stream over a full-duplex wired channel to a peer Ethernet PHY transceiver as taught by  Trans for the purpose of increasing speeds over any communication channels and topologies, synchronizing, enabling, improving, controlling and securing all of the data transmission of web applications over existing wireline and wireless infrastructure while providing seamless integration to the legacy telecom & data corn backbone(Abstract).
	Regarding claims 2, 14, Bliss discloses the Ethernet PHY transceiver according to claim 1, wherein the transmitter is configured to precode the first data stream by (i) delaying the first data stream so as to produce a delayed replica, and (ii) summing the first data stream and the delayed replica ([0039], [0041], [0047]- [0053]).  
Regarding claims 3, 15, Bliss discloses the Ethernet PHY transceiver according to claim 1, wherein the transmitter is configured to precode the first data stream by (i) delaying the first data stream so as to produce a delayed replica, and (ii) subtracting the delayed replica from the first data stream, or the first data stream from the delayed replica ([0039], [0041], [0047]- [0053]).  
Regarding claims 4, 16, Bliss discloses the Ethernet PHY transceiver according to claim 1, wherein the transmitter is configured to transmit the first data stream at a first data rate, and wherein the receiver is configured to receive the second data stream at a second data rate, higher than the first data rate ([0039], [0041], [0047]- [0053]).  
Regarding claims 5,17, Bliss discloses the Ethernet PHY transceiver according to claim 1, wherein the receiver is configured to receive and decode the precoded second data stream without concurrently cancelling echoes of the first data stream ([0039], [0041], [0047]- [0053]).  
Regarding claim 6, Bliss discloses the Ethernet PHY transceiver according to claim 1, wherein the transmitter and the receiver are configured to communicate the first data stream and the second data stream between electronic units in a vehicle ([0039], [0041], [0047]- [0053]).  
Regarding claims 8, 19,  Bliss discloses the Ethernet PHY transceiver according to claim 7, wherein the receiver is configured to decode the first data stream by (i) delaying the first data stream by a delay element, so as to produce a delayed replica, (ii) feeding the delayed replica from an output of the delay element back to an input of the delay element, and (iii) subtracting the delayed replica from the first data stream, or the first data stream from the delayed replica([0039], [0041], [0047]- [0053]).  
 	Regarding claims 9, 20, Bliss discloses the Ethernet PHY transceiver according to claim 7, wherein the receiver is configured to decode the first data stream by (i) delaying the first data stream by a delay element, so as to produce a delayed replica, (ii) feeding the delayed replica from an output of the delay element back to an input of the delay element, and (iii) summing the delayed replica and the first data stream([0039], [0041], [0047]- [0053]).  
Regarding claims 10, 21, Bliss discloses the Ethernet PHY transceiver according to claim 7, wherein the receiver is configured to receive the first data stream at a first data rate, and wherein the transmitter is configured to transmit the second data than the first data rate ([0039], [0041], [0047]- [0053]).  
Regarding claims 11, 22, Bliss discloses the Ethernet PHY transceiver according to claim 7, wherein the receiver is configured to receive and decode the precoded first data stream without concurrently cancelling echoes of the second data stream ([0039], [0041], [0047]- [0053]).  
 	Regarding claim 12, Bliss discloses the Ethernet PHY transceiver according to claim 7, wherein the transmitter and the receiver are configured to communicate the first data stream and the second data stream between electronic units in a vehicle ([0039], [0041], [0047]- [0053]).  
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DADY CHERY/Primary Examiner, Art Unit 2461